
	
		III
		Calendar No. 322
		112th CONGRESS
		2d Session
		S. RES. 372
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2012
			Mr. Kerry (for himself,
			 Mr. Inhofe, Mrs. Boxer, and Mr.
			 Durbin) submitted the following resolution; which was referred to
			 the
			 Committee on Foreign
			 Relations
		
		
			February 14, 2012
			Reported by Mr. Kerry,
			 without amendment
		
		RESOLUTION
		Recognizing the importance of the United
		  States-Egypt relationship, and urging the Government of Egypt to protect civil
		  liberties and cease intimidation and prosecution of civil society workers and
		  democracy activists, and for other purposes.
	
	
		Whereas the Governments and people of the United States
			 and Egypt enjoy a long history of a strong strategic partnership;
		Whereas the United States Government seeks to maintain
			 robust bilateral relations with the Government and people of Egypt so that they
			 may continue to work together toward our shared goals of peace, security, and
			 economic prosperity in Egypt and the region;
		Whereas, on February 11, 2011, peaceful mass protests
			 succeeded in bringing an end to the authoritarian rule of Hosni Mubarak;
		Whereas the United States Government and the international
			 community stood by the people of Egypt as they began to undertake their
			 transition to a democracy;
		Whereas there have been numerous clashes between security
			 personnel and protesters, including Egyptians who were calling for a swifter
			 transition to civilian-led rule;
		Whereas, on November 28 and 29, 2011, the first of three
			 rounds of parliamentary elections began in Egypt, which have been deemed
			 largely free and fair by civil society observers and monitors;
		Whereas United States-based organizations such as the
			 National Democratic Institute, the International Republican Institute, Freedom
			 House, and the International Center for Journalists were in Egypt to support
			 and promote democratic activity, including elections, adherence to the rule of
			 law, and the existence of a free press;
		Whereas certain of those organizations had been operating
			 openly in Egypt for many years, had long sought formal registration and had
			 never received rejections of their applications, had exhibited an unprecedented
			 level of transparency, and had only recently become the targets of malicious
			 reporting by state-run media in Egypt;
		Whereas, on December 29, 2011, the Government of Egypt
			 raided the offices of the National Democratic Institute, the International
			 Republican Institute, Freedom House, the International Center for Journalists,
			 and several other Egyptian and international civil society organizations in
			 Egypt, confiscating their property and equipment;
		Whereas the Government of Egypt announced that it would
			 launch investigations into hundreds of civil society organizations, has
			 targeted and interrogated staff of these organizations, and has imposed
			 restrictions on the movement of United States citizens who are staff members of
			 these organizations, including placing them on a no-fly list to
			 prohibit departure from the country;
		Whereas, on February 5, 2012, the Government of Egypt
			 announced that it would refer for arrest more than 40 staff members of various
			 nongovernmental organizations, among them 16 United States citizens, including
			 staff of the United States-based National Democratic Institute, the
			 International Republican Institute, Freedom House, the International Center for
			 Journalists, and Germany-based Konrad Adenauer Stiftung;
		Whereas in the Consolidated Appropriations Act, 2012
			 (Public Law 112–74), Congress conditioned economic and military assistance to
			 Egypt on the Secretary of State’s certification that Egypt is meeting its
			 obligations under the 1979 Peace Treaty with Israel and that it is supporting
			 the transition to a civilian government, including by holding free and fair
			 elections and protecting freedoms of expression, association, and religion and
			 due process of law;
		Whereas Secretary of State Hillary Clinton has stated that
			 the United States Government has deep concerns about what is happening
			 to our NGOs, and Americans and others who work for them… We do not believe
			 there is any basis for these investigations, these raids on the sites that the
			 NGOs operate out of, the seizure of their equipment, and certainly no basis for
			 prohibiting the exit from the country by individuals who have been working with
			 our NGOs.;
		Whereas restricting the space for civil society engagement
			 dishonors the promise of the Egyptian revolution and could potentially damage
			 the country’s transition to democracy; and
		Whereas, according to Secretary of State Clinton,
			 We have worked very hard the last year to put into place financial
			 assistance and other support for the economic and political reforms that are
			 occurring in Egypt, and we will have to closely review these matters as it
			 comes time for us to certify whether or not any of these funds from our
			 government can be made available under these circumstances.: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)acknowledges the
			 central and historic importance of the United States-Egyptian strategic
			 partnership in advancing the common interests of both countries, including
			 peace and security in the broader Middle East and North Africa;
			(2)reiterates its
			 support for the people of Egypt during a difficult political transition towards
			 a more representative and responsive democratic government;
			(3)praises the work
			 that United States democracy promotion organizations such as the National
			 Democratic Institute, the International Republican Institute, Freedom House,
			 and the International Center for Journalists, do internationally to strengthen
			 civic institutions, democratic practice, political parties, the rule of law,
			 respect for human rights, and protections for independent media;
			(4)reaffirms the
			 commitment of the Government and people of the United States to universal
			 rights of freedom of expression, religion, assembly, and association, including
			 Internet freedom;
			(5)notes the
			 critical role civil society plays in democratic societies and applauds the work
			 of democracy promotion, human rights, and developmental organizations in
			 Egypt;
			(6)expresses deep
			 concern at the intimidation and media manipulation against democracy activists
			 and Egyptian and international civil society organizations in Egypt;
			(7)urges the
			 Government of Egypt to protect civil liberties for all citizens, embrace
			 transparency and accountability, and promote the creation of a vibrant civil
			 society;
			(8)calls upon the
			 Government of Egypt to immediately cease its intimidation and prosecution of
			 civil society workers and democracy activists of all nationalities in Egypt,
			 including Egyptians, and to allow non-Egyptian civil society workers to
			 voluntarily leave the country; and
			(9)calls on the
			 Government of Egypt to halt harassment, including that conducted via state
			 media, of democracy and human rights activists in Egypt.
			
	
		February 14, 2012
		Reported without amendment
	
